COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:              01-12-01124-CR
Trial Court Cause
Number:                    1243459
Style:                     Casey Demon Carmon
                           v The State of Texas
                    *
Date motion filed :        12/15/2014
Type of motion:            Motion for Extension of Time to File Post-Submission Brief
Party filing motion:       Appellee
Document to be filed:      Post-Submission Brief

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                            12/15/2014
         Number of previous extensions granted:        0
         Date Requested:                               12/19/2014

Ordered that motion is:

              Granted
                    If document is to be filed, document due: 12/19/2014
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Laura C. Higley
                          Acting individually           Acting for the Court

Panel consists of

Date: December 16, 2014